Exhibit 10.3

 

[EXECUTION COPY]

 

FIRST AMENDMENT TO CREDIT AGREEMENT
(CANADIAN TERM CREDIT AGREEMENT)

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (CANADIAN TERM CREDIT AGREEMENT), dated
as of June 27, 2003 (this “Amendment”), is by and among TOM BROWN RESOURCES
FUNDING CORP., a Nova Scotia unlimited liability company (the “Borrower”), the
Existing Lenders (as defined below), the Replaced Lenders (as defined below),
JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank, as global
administrative agent for the Lenders (the “Global Administrative Agent”),
JPMorgan Chase Bank, Toronto Branch, formerly known as The Chase Manhattan Bank
of Canada, as Canadian administrative agent for the Lenders, and the other
agents and lenders party thereto.

 

W I T N E S S E T H:

 

1.                                       The Borrower, the Global Administrative
Agent and the Lenders are parties to that certain Credit Agreement (Canadian
Term Credit Agreement) dated as of March 20, 2001 (the “Credit Agreement”),
pursuant to which the Lenders made Loans to the Borrower.

 

2.                                       The parties to the Credit Agreement
intend to amend the Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

Section 1.                                            Defined Terms.  Except as
amended hereby, terms used herein when defined in the Credit Agreement shall
have the same meanings herein unless the context otherwise requires.

 

Section 2.                                            Amendments to Credit
Agreement.

 

a.                                       Amendments to Section 1.1

 

(i)                                     Section 1.1 of the Credit Agreement is
hereby amended by inserting the following definitions of “Approved Fund,”
“Bridge Loan,” “Canadian Borrowing Base Deficiency”, “Canadian Revolving
Borrowing Base,” “Canadian Revolving Security Documents,” “Canadian Term
Documentation Agent,” “Casualty Event,” “Debenture,” “Fee Letter,” “Global
Effectiveness Notice,” “Global Syndication Agents,” “Guarantor,” “Guaranty,”
“Income Tax Act (Canada),” “Initial Reserve Report,” “Investment,” “Matador,”
“Matador Credit Facility,” “Mortgaged Property,” “Net Cash Proceeds,”
“Non-Recourse Debt,” “Proven Reserves,” “Security Agreement,” “Senior Debt,”
“Senior Debt Intercreditor Agreement,” “Senior Notes,” “Subordinated Debt,”
“Upfront Fee,” “U.S. Borrowing Base Deficiency,” “U.S. Dollars” or “U.S.$” or
“Dollar” or “Dollars”, “U.S. Material Subsidiary,” “U.S. Material Subsidiary
Guaranty,” “U.S. Revolving Borrowing Base,” and “U.S. Security Documents,” each
in appropriate alphabetical order:

 

“                                          “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) a
Lender Affiliate or (c) a Person or an Affiliate of a Person that administers or
manages a Lender.

 

--------------------------------------------------------------------------------


 

“Bridge Loan” means those certain loan advances made pursuant to that certain
Senior Subordinated Credit Agreement of even date herewith among the Parent,
JPMorgan Chase Bank, as administrative agent, and the lenders party thereto, as
it may be amended, supplemented, restated, replaced, refinanced or otherwise
modified and in effect from time to time, whether pursuant to a loan agreement,
credit agreement or otherwise.

 

“Canadian Borrowing Base Deficiency” means the amount by which (a) the aggregate
Credit Exposure of the Lenders exceeds (b) the then current Canadian Revolving
Borrowing Base.

 

“Canadian Revolving Borrowing Base” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“Canadian Revolving Security Documents” means the “Security Documents” as
defined under the Canadian Revolving Credit Agreement.

 

“Canadian Term Documentation Agent” means Wells Fargo Bank, N.A., in its
capacity as documentation agent for the Lenders, and any successor thereto.

 

“Casualty Event” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Debenture” shall have the meaning set forth in the Canadian Revolving Credit
Agreement.

 

“Fee Letter” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Global Effectiveness Notice” means a notice and certificate of the Parent
properly executed by an Authorized Officer of the Parent addressed to the
Combined Lenders and delivered to the Global Administrative Agent whereby the
Borrower certifies satisfaction or waiver of all the conditions precedent to the
effectiveness under Section 4.1 of each Combined Credit Agreement.

 

“Global Syndication Agents” means BNP Paribas, Wachovia Bank, National
Association and The Bank of Nova Scotia, in their capacity as global syndication
agents and co-arrangers for the Lenders hereunder and the lenders party to the
U.S. Credit Agreement, and their successors.

 

“Guarantor” means collectively (i) the Parent and (ii) each U.S. Material
Subsidiary that now or hereafter executes and delivers a Guaranty, including
each U.S. Material Subsidiary that is required to execute a Guaranty pursuant to
Section 5.6.

 

“Guaranty” means collectively (i) the Parent Guaranty and (ii) each U.S.
Material Subsidiary Guaranty.  The term “Guaranties” shall include each and
every Guaranty executed and delivered by the Parent and each U.S. Material
Subsidiary.

 

2

--------------------------------------------------------------------------------


 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), as amended from
time to time.

 

“Initial Reserve Report” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Investment” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Matador” means Matador Petroleum Corporation, a corporation organized under the
laws of the State of Texas.

 

“Matador Credit Facility” means that certain Second Amended and Restated Loan
Agreement dated as of June 5, 1998 among Matador E&P Company, Inc., as borrower,
Matador Petroleum Corporation, as parent, Comerica Bank – Texas, as agent and
issuing lender, and other financial institutions party thereto, as lenders, as
amended by Amendment One dated June 24, 1999; Amendment Two dated as of March 1,
2000; Amendment Three dated as of August 18, 2000; Amendment Four dated as of
March 30, 2001; Amendment Five dated as of September 30, 2001; Amendment Six
dated as of December 31, 2001; Amendment Seven dated as of April 30, 2002;
Amendment Eight dated as of August 31, 2002; and Amendment Nine dated as of
March 31, 2003.

 

“Mortgaged Property” means any Oil and Gas Property with respect to which a Lien
is granted pursuant to a Debenture.

 

“Net Cash Proceeds” means, with respect to any sale or other disposition
(including a Casualty Event), the cash proceeds (including cash equivalents and
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such sale or other disposition
(including a Casualty Event) received by the Borrower or any of its
Subsidiaries, net of all attorneys’ fees, accountants’ fees, investment banking
fees and other customary expenses, fees and commissions actually incurred by the
Borrower or any of its Subsidiaries and documented in connection therewith.

 

“Non-Recourse Debt” means any Indebtedness of any Subsidiary which does not own
Borrowing Base Properties, in each case in respect of which (i) the holder or
holders thereof (a) shall have recourse only to, and shall have the right to
require the obligations of such Subsidiary to be performed, satisfied, and paid
only out of, the assets and Property of such Subsidiary and/or one or more of
its Subsidiaries which does not own Borrowing Base Properties and/or any other
Person (other than the Borrower or any Subsidiary owning Borrowing Base
Properties), and (b) shall have no direct or indirect recourse (including by way
of guaranty or indemnity) to the Borrower or any Subsidiary owning Borrowing
Base Properties or to any of the assets or Property of the Borrower or any
Subsidiary owning Borrowing Base Properties, whether for principal, interest,
fees, expenses or otherwise and (ii) the

 

3

--------------------------------------------------------------------------------


 

terms and conditions of such Indebtedness are in form and substance reasonably
acceptable to the Required Lenders.

 

“Proven Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the Securities and Exchange
Commission in the United States and any successor Governmental Authority in its
standards and guidelines.

 

“Security Agreement” means a Security Agreement executed and delivered pursuant
to the Loan Documents, between the Global Administrative Agent and the Parent,
in form and substance reasonably satisfactory to the Global Administrative
Agent, as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms of this Agreement and the other Loan
Documents.  The term “Security Agreements” shall include each and every Security
Agreement executed and delivered pursuant to the Loan Documents.

 

“Senior Debt” means all Indebtedness of a Person which is not Subordinated Debt.

 

“Senior Debt Intercreditor Agreement” means any Intercreditor Agreement by and
among the Global Administrative Agent on behalf of the Combined Lenders and the
holders of the Senior Notes, in form and substance reasonably acceptable to the
Global Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Senior Notes” means any senior notes or other Senior Debt of the Borrower, any
Subsidiary or a Canadian Borrower, together with any guaranties of such notes or
other Senior Debt, as may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Subordinated Debt” means any Indebtedness incurred or assumed after the date of
this Agreement by the Parent or any of its Subsidiaries that (a) is subordinated
in right of security and payment to the payment in full in cash and cash
equivalents of all Combined Obligations of the Borrower or the relevant
Subsidiary, as the case may be, substantially on the terms applicable to the
Bridge Loan and the Guarantees thereof as in effect as of June 27, 2003, or on
such other terms and conditions as are reasonably satisfactory to the Global
Administrative Agent and the Majority Lenders, (b) has a maturity date at least
six (6) months after the “Maturity Date” (as defined in the U.S. Credit
Agreement), and (c) contains other terms and conditions (including interest,
amortization, covenants and events of default) determined in compliance with
Section 5.8(a) of the Senior Subordinated Credit Agreement referred to in the
definition of “Bridge Loan,” as in effect as of June 27, 2003, or such other
terms and conditions as are reasonably satisfactory to the Agents.

 

4

--------------------------------------------------------------------------------


 

“Upfront Fee” is defined in Section 2.11(c) of the U.S. Credit Agreement.

 

“U.S. Borrowing Base Deficiency” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“U.S. Dollars” or “U.S.$” or “Dollar” or “Dollars” refers to lawful money of the
United States of America.

 

“U.S. Material Subsidiary” means (a) any Subsidiary of the Parent that is
domiciled in the United States and listed on Exhibit H to the U.S. Credit
Agreement, and (b) any Subsidiary of the Parent that is located in the United
States and that, as of the date of its formation or its acquisition, or at any
time thereafter (i) has a total asset value in excess of U.S.$25,000,000 (or its
equivalent in other currencies) or (ii) owns Mortgaged Properties.

 

“U.S. Material Subsidiary Guaranty” means, collectively, a Guaranty, dated as
June 27, 2003, executed by each U.S. Material Subsidiary, and by any other
Person that becomes a U.S. Material Subsidiary and executes a U.S. Material
Subsidiary Guaranty pursuant to Section 5.6 hereof, each in favor of the Global
Administrative Agent and substantially in the form of Exhibit N to the Canadian
Revolving Credit Agreement, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents.  The term “U.S. Material Subsidiary Guaranty” shall
include each and every U.S. Material Subsidiary Guaranty executed and delivered
by a U.S. Material Subsidiary.

 

“U.S. Revolving Borrowing Base” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“U.S. Security Documents” means the “Security Documents” under the U.S. Credit
Agreement.”

 

(ii)                                  Section 1.1 of the Credit Agreement is
hereby amended by deleting the following definitions of “Agents,” “Arranger,”
“Authorized Officer,” “Business Day,” “Canadian Administrative Agent,” “Canadian
Lien Searches,” “Canadian Revolving Commitment,” “Canadian Revolving Credit
Agreement,” “Canadian Revolving Loan Documents,” “Collateral,” “Combined Credit
Exposure,” “Combined Revolving Commitments,” “Combined Revolving Obligations,”
“Commitment,” “Equity Interests,” “Excepted Liens,” “Existing Credit
Facilities,” “Financing Transactions,” “Global Administrative Agent,” “Global
Borrowing Base,” “Global Borrowing Base Utilization,” “Global Effective Date,”
“Governmental Rule,” “Indebtedness,” “Intercreditor Agreement,” “LIBO Rate,”
“Loan Document,” “Loan Parties,” “Majority Lenders,” “Material Adverse Effect,”
“Overdraft Facility,” “Parent Guaranty,” “Pledge Agreement,” “Required Lenders,”
“Reserve Report,” “Revolving Borrowing Base,” “Security Documents,” “Super
Majority Lenders,” “TBF Documents,” “U.S. Commitment,” “U.S. Credit Agreement,”
“U.S. Documentation Agent,” “U.S. Loan Documents,” and “U.S. Obligations,” and
replacing those definitions with the applicable definition below, in appropriate
alphabetical order:

 

5

--------------------------------------------------------------------------------


 

“                                          “Agents” means each of the Global
Administrative Agent, the Canadian Administrative Agent, the Global Syndication
Agents and the Canadian Term Documentation Agent.

 

“Arranger” means J.P. Morgan Securities Inc., in its capacity as Sole Lead
Arranger and Bookrunner.

 

“Authorized Officer” means, with respect to the Borrower, the Chairman, the
President, any Vice President or the Treasurer of the Borrower or any other
officer of the Borrower specified as such to the Canadian Administrative Agent
in writing by any of the aforementioned officers of the Borrower or by
resolution from the board of directors of the Borrower or, with respect to the
Parent, the Chairman, the President, any Executive Vice President, any Vice
President or the Treasurer of the Parent or any other officer of the Parent
specified as such to the Global Administrative Agent in writing by any of the
aforementioned officers of the Parent or by resolution from the board of
directors of the Parent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Toronto are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurocurrency Interest Period, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, Toronto Branch, in
its capacity as Canadian administrative agent for the lenders party to each of
this Agreement and the Canadian Revolving Credit Agreement, and any successor
thereto.

 

“Canadian Lien Searches” means central and local current searches (for
certainty, excluding real property searches) for Liens from each province in
which any Borrowing Base Property or any material Collateral owned by the
Borrower or any Subsidiary of the Borrower is located, and such other
jurisdictions as the Global Administrative Agent may request, covering each Loan
Party.

 

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the “Commitment” of such Canadian Revolving Lender.  The initial
aggregate amount of the Canadian Revolving Commitments is U.S.$25,000,000.

 

“Canadian Revolving Credit Agreement” means that certain Credit Agreement dated
as of June 27, 2003, among the Canadian Revolving Borrowers, the Canadian
Revolving Lenders, the other agents party thereto, the Global Administrative
Agent and the Canadian Administrative Agent, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Canadian Revolving Loan Documents” means the Canadian Revolving Credit
Agreement and the Canadian Revolving Security Documents, together with all
exhibits, schedules and attachments thereto, and all other agreements,
documents,

 

6

--------------------------------------------------------------------------------


 

certificates, financing statements and instruments from time to time executed
and delivered pursuant to or in connection with any of the foregoing.

 

“Collateral” means any and all “Collateral” and “Mortgaged Property”, as defined
in the Security Documents, the Canadian Revolving Security Documents and the
U.S. Security Documents.

 

“Combined Credit Exposure” means the sum of (i) the Equivalent Amount in U.S.
Dollars of the aggregate Loans of the Lenders hereunder, (ii) the amount in U.S.
Dollars of the aggregate “Credit Exposure” (as defined in the U.S. Credit
Agreement) of the U.S. Lenders, and (iii) the Equivalent Amount in U.S. Dollars
of the “Credit Exposure” (as defined in the Canadian Revolving Credit
Agreement).

 

“Combined Revolving Commitments” means the aggregate of (i) the U.S. Commitments
and (ii) the Canadian Revolving Commitments.  The initial aggregate amount of
the Combined Revolving Commitments is U.S.$315,000,000.

 

“Combined Revolving Obligations” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Loan hereunder.  The amount of each Lender’s
Commitment is set forth on Schedule 2.1.  The aggregate amount of the
Commitments of the Lenders is U.S.$110,000,000.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in the Borrower or any Subsidiary or any
warrants, options or other rights to acquire such interests.

 

“Excepted Liens” means:  (i) Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, (ii) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, (iii) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas
Properties or statutory landlord’s liens, each of which is in respect of
obligations that are not more than 90 days past due or which are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been maintained in accordance with GAAP, (iv) any Liens reserved in leases or
farmout agreements for rent or royalties and for compliance with the terms of
the farmout agreements or leases in the case of

 

7

--------------------------------------------------------------------------------


 

leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or materially impair
the value of such Property subject thereto, (v) encumbrances (other than to
secure the payment of borrowed money or the deferred purchase price of Property
or services), rights of first refusal, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any rights of way
or other Property of the Borrower for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by the Borrower or materially impair
the value of such Property subject thereto, (vi) deposits to secure the
performance of bids, trade contracts, surety and appeal bonds, and performance
bonds leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business, (vii) reservations in original
grants from any Governmental Authority, (viii) Liens associated with judgments
not prohibited by Section 8.1(h) of the U.S. Credit Agreement, (ix) rights of
any Governmental Authority to terminate a lease and (x) Liens to secure
intercompany Investments permitted by Sections 7.3(h) or (i) of the U.S. Credit
Agreement, provided that such a Lien does not encumber any Oil and Gas
Properties.

 

“Existing Credit Facilities” means (i) that certain Credit Agreement [U.S.
Revolving Credit Agreement], dated as of March 20, 2001, among the Parent,
JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank, as global
administrative agent, and the other agents and lenders party thereto, (ii) that
certain Credit Agreement [Canadian Revolving Credit Agreement], dated as of
March 20, 2001, among TBF, TBRL, JPMorgan Chase Bank, formerly known as The
Chase Manhattan Bank, as global administrative agent, JPMorgan Chase Bank,
Toronto Branch, formerly known as The Chase Manhattan Bank of Canada, as
Canadian administrative agent, and the other agents and lenders party thereto,
and (iii) the Matador Credit Facility.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof.

 

“Global Administrative Agent” means JPMorgan Chase Bank, in its capacity as
global administrative agent for the Combined Lenders, and its successors.

 

“Global Borrowing Base” means the “Global Borrowing Base” (as defined in the
U.S. Credit Agreement) as determined from time to time pursuant to Section 2.7.

 

“Global Borrowing Base Utilization” means, at the time of determination, an
amount (expressed as a percentage) equal to the quotient of (i) the Equivalent

 

8

--------------------------------------------------------------------------------


 

Amount in U.S. Dollars of the Combined Credit Exposure divided by (ii) the
Global Borrowing Base.

 

“Global Effective Date” means March 20, 2001.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.

 

“Indebtedness” means, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments, (ii) all obligations
of such Person (whether contingent or otherwise) in respect of bankers’
acceptances, letters of credit, surety or other bonds and similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
Property or services (other than (A) for borrowed money and (B) for trade
accounts payable incurred in the ordinary course of business which are
outstanding for not more than 90 days), (iv) all Capital Lease Obligations, (v)
all obligations under operating leases which require such Person or its
Affiliate to make payments over the term of such lease, including payments at
termination, based on the purchase price or appraisal value of the Property
subject to such lease plus a marginal interest rate, and used primarily as a
financing vehicle for, or to monetize, such Property, (vi) all Indebtedness (as
described in the other clauses of this definition) and other obligations of
others secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, (vii) all Indebtedness (as described in
the other clauses of this definition) and other obligations of others Guaranteed
by such Person or in which such Person otherwise assures a creditor against loss
of the debtor or obligations of others, (viii) all obligations or undertakings
of such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Indebtedness or Property of others,
(ix) obligations to deliver goods or services, including, without limitation,
Hydrocarbons and the forward sale of Hydrocarbons, in consideration of advance
payments, (x) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person which are more than
90 days past due and (xi) the undischarged balance of any Production Payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, to the extent such Production Payment would be
reflected on a consolidated balance sheet of such Person; provided, however,
that, with respect to determining the amount of Indebtedness under clause (i)
above, any application of Financial Accounting Standard No. 133 that would have
increased or decreased the principal amount of any obligation for borrowed money
shall be disregarded.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

9

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Global Administrative Agent, the Global
Syndication Agents, the Canadian Administrative Agent, the other agents party
thereto and the Combined Lenders, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the Combined Loan
Documents.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Global
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of U.S.$5,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Global Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Loan Documents” means (a) this Agreement, the Security Documents, the Fee
Letter, the Intercreditor Agreement, the Senior Debt Intercreditor Agreement, if
any, the Hedging Agreements between the Borrower and any Lender or any Affiliate
of a Lender, any Borrowing Request and any Interest Election Request, any
Assignment and Acceptance, and (b) each other agreement, document or instrument
delivered by the Borrower or any other Person in connection with this Agreement,
as such may be amended from time to time.

 

“Loan Parties” means the Parent, the Borrower, the Guarantors, and, after the
date of this Agreement, any other Affiliate of the Borrower that executes a Loan
Document, for so long as such Loan Document is in effect.

 

“Majority Lenders” means the Combined Lenders holding Loans hereunder and
Combined Revolving Commitments (or Combined Revolving Credit Exposure, as
applicable) in the aggregate greater than 50% of the sum of (i) the aggregate
unpaid principal amount of the Equivalent Amount in U.S. Dollars of the Loans
hereunder and (ii) the aggregate Combined Revolving Commitments under the
Combined Loan Documents, or, if the Combined Revolving Commitments have been
terminated, the aggregate Combined Revolving Credit Exposure under the Combined
Loan Documents.

 

“Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Parent and its Subsidiaries, taken as a whole, different from those reflected in
the Financial

 

10

--------------------------------------------------------------------------------


 

Statements or from the facts represented or warranted in any Combined Loan
Document, or (ii) the ability of the Parent and its Subsidiaries taken as a
whole to carry out their business as at the Global Effective Date or as proposed
as of the Global Effective Date to be conducted or meet their obligations under
the Combined Loan Documents on a timely basis.

 

“Overdraft Facility” is defined in Section 7.1(k) of the U.S. Credit Agreement.

 

“Parent Guaranty” means a Guaranty dated as of June 27, 2003, executed and
delivered by the Parent pursuant to Section 4.1(a) hereof in favor of the Global
Administrative Agent and substantially in the form of Exhibit G attached hereto,
as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the other Loan Documents.

 

“Pledge Agreements” means, collectively, (i) the Pledge Agreement, dated as of
June 27, 2003, delivered by the Parent in substantially the form of Exhibit F-1
to the Canadian Revolving Credit Agreement, and (ii) the Pledge Agreement, dated
as of June 27, 2003 delivered by Matador in substantially the form of
Exhibit F-2 to the Canadian Revolving Credit Agreement, each as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.  The term “Pledge Agreements” shall include each and
every Pledge Agreement executed and delivered pursuant to the Loan Documents.

 

“Required Lenders” means the Combined Lenders holding Loans and Combined
Revolving Commitments (or Combined Revolving Credit Exposure, as applicable) in
the aggregate greater than or equal to 66 2/3% of the sum of (i) the aggregate
unpaid principal amount of the Equivalent Amount in U.S. Dollars of the Loans
and (ii) the aggregate Combined Revolving Commitments under the Combined Loan
Documents, or, if the Combined Revolving Commitments have been terminated, the
aggregate Combined Revolving Credit Exposure under the Combined Loan Documents.

 

“Reserve Report” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Revolving Borrowing Base” means, as of the date of any Global Borrowing Base
redetermination, an amount equal to the Global Borrowing Base less the aggregate
amount of the Loans outstanding hereunder, as such amount may thereafter be
adjusted pursuant to Sections 2.7(g) or (h) of the U.S. Credit Agreement or this
Agreement, as applicable, until the date of the next Global Borrowing Base
redetermination.

 

“Security Documents” means the Pledge Agreements, the Guaranties, the Debentures
(if any), the Security Agreements (if any) and each other security agreement or
other instrument or document executed and delivered pursuant to

 

11

--------------------------------------------------------------------------------


 

Sections 4.1 or 5.6 or pursuant to the Loan Documents to secure any of the
Obligations.

 

“Super Majority Lenders” means the Combined Lenders holding Loans hereunder and
Combined Revolving Commitments (or Combined Revolving Credit Exposure, as
applicable) in the aggregate greater than or equal to 75% of the sum of (i) the
aggregate unpaid principal amount of the Equivalent Amount in U.S. Dollars of
the Loans hereunder and (ii) the aggregate Combined Revolving Commitments under
the Combined Loan Documents, or, if the Combined Revolving Commitments have been
terminated, the aggregate Combined Revolving Credit Exposure under the Combined
Loan Documents.

 

“TBF Documents” means (i) that certain Term Debenture issued as of March 20,
2001 by TBRL to TBF and due March 20, 2021, (ii) that certain Subscription
Agreement dated as of March 20, 2001, between TBRL and the Borrower, (iii) that
certain Preferred Stock Purchase Agreement dated as of March 20, 2001, between
TBF and Borrower and (iv) that certain letter agreement between the Borrower and
TBF in respect of its Guarantee of the obligations of TBF under the Combined
Loan Documents, each as amended, modified, supplemented, waived or replaced from
time to time.

 

“U.S. Commitment” means, with respect to each U.S. Lender, the “Commitment” of
such U.S. Lender (as defined in the U.S. Credit Agreement).  The initial
aggregate amount of the U.S. Lenders’ Commitments is U.S.$290,000,000.

 

“U.S. Credit Agreement” means that certain Credit Agreement dated as of June 27,
2003, among the Parent, the U.S. Lenders, the Global Administrative Agent and
the other agents party thereto, as it may be amended, supplemented, restated or
otherwise modified and in effect from time to time.

 

“U.S. Documentation Agent” means U.S. Bank National Association, in its capacity
as U.S. documentation agent for the U.S. Lenders under the U.S. Credit Agreement
and its successors.

 

“U.S. Loan Documents” means the U.S. Credit Agreement, the U.S. Security
Documents, any assignment agreements, and any agreement with respect to fees,
together with all exhibits, schedules and attachments thereto, and all other
agreements, documents, certificates, financing statements and instruments from
time to time executed and delivered pursuant to or in connection with any of the
foregoing.

 

“U.S. Obligations” means, at any time, the sum of (a) the aggregate “Credit
Exposure” (as defined in the U.S. Credit Agreement) of the U.S. Lenders under
the U.S. Loan Documents plus (b) all accrued and unpaid interest and fees owing
to the U.S. Lenders under the U.S. Loan Documents plus (c) all other obligations
(monetary or otherwise) of the Parent to any U.S. Lender or the “Agents” (as
defined in the U.S.

 

12

--------------------------------------------------------------------------------


 

Credit Agreement) under the U.S. Credit Agreement, whether or not contingent,
arising under or in connection with any of the U.S. Loan Documents.

 

(iii)                               Section 1.1 of the Credit Agreement is
hereby amended by deleting the definitions of “Approved Engineer,” “Canadian
Documentation Agent,” “Canadian Syndication Agents,” “Co-Agent,” “Code,”
“dollars, or U.S. Dollars or $ or U.S.$,” “Managing Agent,” “Net Liabilities”
“Stellarton,” “Stellarton Credit Facility,” “TBF/TBRL Funding Agreement” and
“U.S. Syndication Agent,” as well as all references in the Credit Agreement
thereto.

 

(iv)                              Section 1.1 of the Credit Agreement is hereby
amended by deleting the table in the definition of “Applicable Rate” and
replacing it with the following table:

 

Global Borrowing Base
Utilization:

 

Eurocurrency
Interest Period (in
basis points)

 

ABR Interest Period
(in basis points)

Less than 25%

 

137.5

 

12.5

25% or greater and less than 50%

 

150.0

 

25.0

50% or greater and less than 75%

 

162.5

 

37.5

75% or greater

 

175.0

 

50.0

 

b.                                      Section 2.2(c) of the Credit Agreement
hereby is amended by deleting the phrase “U.S.$1,000,000 or C$1,000,000” in the
third line of that Section and replacing it with the phrase “U.S.$5,000,000 or
C$5,000,000” in substitution therefor.

 

c.                                       Section 2.7 of the Credit Agreement
hereby is amended in its entirety to read as follows:

 

“                                          SECTION 2.7 Global Borrowing Base.

 

(a)                                  Effectiveness.  Notwithstanding anything to
the contrary in this Agreement, (i) for so long as any of the Combined Revolving
Commitments are in effect and/or any Combined Revolving Obligation is
outstanding, the Global Borrowing Base shall be determined in accordance with
Section 2.7 of the U.S. Credit Agreement and (ii) after the termination of the
Combined Revolving Commitments and the satisfaction in full of all Combined
Revolving Obligations, the Global Borrowing Base shall be determined in
accordance with Section 2.7 hereof as set forth below.

 

(b)                                 Annual Scheduled Determinations of the
Global Borrowing Base. Promptly after January 1st of each calendar year
(commencing January 1, 2004), and in any event prior to March 1st of each
calendar year, the Parent shall furnish to the Global Administrative Agent and
the Combined Lenders a Reserve Report in form and substance reasonably
satisfactory to the Global Administrative Agent, which report shall evaluate as
of December 31st of the immediately preceding calendar year

 

13

--------------------------------------------------------------------------------


 

the Proven Reserves attributable to the Oil and Gas Properties which the Parent
wishes to include in the Global Borrowing Base, and a projection of the rate of
production and net operating income with respect thereto, as of such date,
together with additional data concerning pricing, hedging, operating costs and
quantities of production, and other information and engineering and geological
data as the Global Administrative Agent or any Combined Lender may reasonably
request.  Within 30 days after receipt of such report and information, the
Global Administrative Agent shall make an initial determination of the amount of
credit to be made available to the Parent, and shall promptly notify the
Combined Lenders in writing of the Global Administrative Agent’s initial
determination of the Global Borrowing Base.  The Global Administrative Agent
shall make such determination in accordance with its customary practices and
standards for oil and gas loans and in the exercise of its sole discretion.
Within fifteen (15) days following their receipt of the proposed amount for the
redetermined Global Borrowing Base, (x) the Super Majority Lenders if the
proposed amount is an increase or (y) the Required Lenders if the proposed
amount is a decrease or maintenance, shall approve or reject the Global
Administrative Agent’s initial determination of the Global Borrowing Base by
written notice to the Global Administrative Agent; provided, however that
failure by any Combined Lender to reject in writing the Global Administrative
Agent’s determination of the Global Borrowing Base within said fifteen (15) day
period shall be deemed an acceptance of such determination by such Combined
Lender.  If the Super Majority Lenders or the Required Lenders, as applicable,
fail to approve any such determination of the Global Borrowing Base made by the
Global Administrative Agent hereunder, then the Global Administrative Agent
shall poll the Combined Lenders and the Global Borrowing Base shall be set at
the highest amount on which the Super Majority Lenders if such number would
result in an increase in the Global Borrowing Base or otherwise, the Required
Lenders, can agree, it being understood that a Combined Lender is deemed to have
agreed to any and all amounts that are lower than the amount actually determined
by such Combined Lender to be the appropriate value of the Global Borrowing
Base.  Upon approval or deemed approval by the Super Majority Lenders or the
Required Lenders, as applicable, of the Global Borrowing Base, the Global
Administrative Agent upon notice thereof shall, by written notice to the Parent,
and the Combined Lenders, designate the new Global Borrowing Base available to
the Parent, the Borrowers and the Canadian Term Borrower (each such notice in
this Section 2.7(b) a “Global Borrowing Base Designation Notice”).

 

(c)                                  [Intentionally blank].

 

(d)                                 [Intentionally blank].

 

(e)                                  Discretionary Determination of the Global
Borrowing Base.  Each of (i) the Global Administrative Agent or the Majority
Lenders in the event that Global Borrowing Base Utilization exceeds 50% at any
time for a period of greater than fifteen (15) consecutive Business Days or (ii)
(A) the Parent or (B) the Global Administrative Agent, at the request of the
Required Lenders, shall have the right to request in writing a redetermination
of the Global Borrowing Base, in its sole

 

14

--------------------------------------------------------------------------------


 

discretion at any time and from time to time, provided, that clause (i) and
clause (ii) may each be the basis of an unscheduled redetermination not more
often than one (1) time during any calendar year. If any Person shall request
discretionary redetermination of the Global Borrowing Base pursuant to the
provisions of this Section 2.7(e), the Parent shall within 30 days of receipt of
a request therefor from the Global Administrative Agent, deliver to the Global
Administrative Agent a Reserve Report dated as of the date requested in such
notice and such updated engineering, production, operating and other data as the
Global Administrative Agent or any other Combined Lender may reasonably
request.  The Super Majority Lenders if such number would result in an increase
in the Global Borrowing Base or otherwise, the Required Lenders, shall approve
and designate the new Global Borrowing Base in accordance with the procedures
and standards described in Section 2.7(b).

 

(f)                                    General Provisions With Respect to the
Global Borrowing Base.  The determination of the Global Borrowing Base shall be
made by the Global Administrative Agent and the Super Majority Lenders or
Required Lenders, as applicable, taking into consideration the estimated value
of the Oil and Gas Properties owned by the Parent and its Subsidiaries as
reflected in the most recent Reserve Report delivered hereunder and any other
relevant information obtained by or delivered to the Global Administrative Agent
or any other Combined Lender, all in accordance with the other provisions of
this Section 2.7 in accordance with their customary practices for oil and gas
loans as in effect from time to time.  It is understood by the parties hereto
that the Combined Lenders shall have no commitment or obligation whatsoever to
increase the Global Borrowing Base to any amount in excess of U.S.$425,000,000,
and nothing herein contained shall be construed to be a commitment by the
Combined Lenders to so increase the Global Borrowing Base.  The Global Borrowing
Base may be redetermined pursuant to Section 2.7(b) (annual) and Section 2.7(e)
(unscheduled) and may be adjusted from time to time to give effect to issuances
of Senior Debt or Subordinated Debt under Section 2.7(g) and the occurrence of
Casualty Events under Section 2.7(h).  In connection with any redetermination or
adjustment pursuant to any of the foregoing, if the Global Administrative Agent
determines that a Global Borrowing Base Deficiency exists, the Global
Administrative Agent shall give written notice thereof to the Parent and
Borrower and the date such notice is received shall be the “Deficiency
Notification Date”.

 

(g)                                 [Intentionally blank].

 

(h)                                 [Intentionally blank].”

 

d.                                      Section 2.10 of the Credit Agreement
hereby is amended in its entirety to read as follows:

 

15

--------------------------------------------------------------------------------


 

“                                          SECTION 2.10                   
Prepayment of Loans.

 

(a)                                  The Borrower shall have the right at any
time and from time to time to prepay the Loans in whole or in part, subject to
the requirements of Section 2.10(c).

 

(b)                                 [Intentionally blank];

 

(c)                                  The Borrower shall notify the Global
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Interest Period, not
later than 1:00 p.m., Toronto time, two (2) Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Interest Period, not
later than 11:00 a.m., Toronto time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Loan or portion thereof to be prepaid (which amount
shall be in a minimum principal amount of U.S.$1,000,000 or C$1,000,000 and in
U.S.$1,000,000 or C$1,000,000 increments in excess thereof).  Promptly following
receipt of any such notice relating to a prepayment, the Global Administrative
Agent shall advise the Lenders of the contents thereof.  Each prepayment shall
be applied ratably to the Loans.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and by any other amounts then
due under this Agreement (including all amounts due under Section 2.16).”

 

e.                                       Section 2.12(d) of the Credit Agreement
hereby is amended by deleting the word “Required” in the fourth line of that
Section and replacing it with the word “Majority” in substitution therefor.

 

f.                                         Section 2.13(b) of the Credit
Agreement hereby is amended by deleting the word “Required” in the first line of
that Section and replacing it with the word “Majority” in substitution therefor.

 

g.                                      Section 2.18(a) of the Credit Agreement
hereby is amended in its entirety to read as follows:

 

“                                          (a)                                 
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, Toronto
time), on the date when due, in immediately available funds in the appropriate
Currency, without set-off or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Canadian Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the Canadian
Administrative Agent c/o JPMorgan Chase Bank, Toronto Branch, 200 Bay Street,
Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario, Canada M5J 2J2,
Attention: Drew McDonald, Telephone: 416-981-9143, Fax: 416-981-9138, with a
copy to JPMorgan Chase Bank, Loan and Agency Services, 1111 Fannin, 8th floor,
Houston, TX 77002, Attention:  James DeLeon, Telephone: 713-750-2366, Fax:
713-427-6307, except payments pursuant to Sections 2.15, 2.16, 2.17(c) and 10.3
shall be

 

16

--------------------------------------------------------------------------------


 

made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The Canadian
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  Except as set forth in clause (a) of the definition of
“Interest Period”, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in the appropriate Currency as required
pursuant to the Loan Documents.”

 

h.                                      Section 3.6 of the Credit Agreement
hereby is amended by inserting the following words at the beginning of the
sentence:

 

“Except for filings necessary to perfect Liens created under the Combined Loan
Documents, no”

 

i.                                          Section 3.11 of the Credit Agreement
hereby is amended in its entirety to read as follows:

 

“                                          SECTION 3.11                    No
Material Misstatements.  No written information, statement, exhibit,
certificate, document or report furnished to the Global Administrative Agent,
the Canadian Administrative Agent, the other Agents and the Lenders (or any of
them) by the Borrower in connection with the negotiation of the Combined Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statement contained therein not
materially misleading in the light of the circumstances in which made and with
respect to the Parent and its Subsidiaries taken as a whole.  There is no fact
existing with respect to the Parent or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or in the future could
reasonably be likely to have (so far as the Borrower can now foresee) a Material
Adverse Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Global Administrative
Agent and the Canadian Administrative Agent by or on behalf of the Borrower or
any of its Subsidiaries prior to, or on, the Global Effective Date in connection
with the transactions contemplated hereby.”

 

j.                                          ARTICLE V of the Credit Agreement is
restated in its entirety to read as follows:

 

“                                          The Borrower agrees with the Global
Administrative Agent, the Canadian Administrative Agent, the other Agents and
each Lender that, until the Obligations shall have been paid and performed in
full, the Borrower will perform the obligations set forth in this Article.

 

SECTION 5.1 Reporting Requirements.  The Borrower shall deliver, or shall cause
to be delivered, to the Global Administrative Agent, the Canadian Administrative
Agent and each Lender:

 

17

--------------------------------------------------------------------------------


 

(a)                                  Compliance Certificate.  Concurrently with
any delivery of financial statements under clause (a) or (b) of Section 5.1 of
the U.S. Credit Agreement, if the Parent has not supplied a compliance
certificate, in substantially the form of Exhibit C thereto or any other form
approved by the Global Administrative Agent, executed by an Authorized Officer
of the Parent, then the Borrower shall deliver a compliance certificate
substantially in the form of Exhibit C hereto certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto;

 

(b)                                 Notice of Default, Etc.  Promptly after the
Borrower knows that any Default or any Material Adverse Effect has occurred, a
notice of such Default or Material Adverse Effect, describing the same in
reasonable detail and the action the Borrower proposes to take with respect
thereto; and

 

(c)                                  Other Matters.  From time to time such
other information regarding the business, affairs or financial condition of the
Borrower as any Lender, the Global Administrative Agent or Canadian
Administrative Agent may reasonably request.

 

SECTION 5.2 Litigation.  The Borrower, if the Parent has not done so, shall
promptly give to the Global Administrative Agent and the Canadian Administrative
Agent notice of: (i) all legal or arbitral proceedings, and of all proceedings
before any Governmental Authority affecting the Borrower, except proceedings
which, if adversely determined, could not reasonably be expected to have a
Material Adverse Effect, (ii) any litigation or proceeding against or adversely
affecting the Borrower in which injunctive or similar relief is sought and (iii)
the occurrence of any development with respect to any action, suit or proceeding
previously disclosed to the Global Administrative Agent or the Lenders pursuant
to this Agreement if such action, suit or proceeding could reasonably be
expected to result in a Material Adverse Effect.  The Borrower will promptly
notify the Global Administrative Agent, the Canadian Administrative Agent and
each of the Lenders of any claim, judgment, Lien or other encumbrance affecting
any Property of the Borrower if the value of the claim, judgment, Lien, or other
encumbrance when aggregated with all other existing claims, judgment or Liens
affecting such Property shall exceed U.S.$10,000,000.

 

SECTION 5.3 Maintenance, etc.  The Borrower shall: preserve and maintain its
corporate existence and all of its material rights, privileges and franchises;
keep books of record and account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and activities;
comply with all Governmental Rules if failure to comply with any such
requirements could reasonably be expected to have a Material Adverse Effect; pay
and discharge all taxes, assessments and governmental charges or levies imposed
on it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; upon
reasonable notice, permit representatives of the Global Administrative Agent,
the Canadian Administrative Agent or any Lender,

 

18

--------------------------------------------------------------------------------


 

during normal business hours, to examine, copy, and make extracts from its books
and records, to inspect its Properties, and to discuss its business and affairs
with its officers, all to the extent reasonably requested by such Lender, the
Global Administrative Agent or the Canadian Administrative Agent (as the case
may be).

 

SECTION 5.4 Further Assurances.

 

(a)                                  The Borrower will, and will cause each Loan
Party to, at the Borrower’s expense, cure promptly any defects in the execution
and delivery of this Agreement and any other Loan Document to which it is a
party.  The Borrower, at its expense, will promptly execute and deliver to the
Global Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Global Administrative Agent to comply with or
accomplish the covenants and agreements of the Borrower in this Agreement and
any other Loan Document, or to file any notices or obtain any consents, all as
may be reasonably necessary or appropriate in connection therewith.

 

(b)                                 If any “Security Documents” (as defined in
the U.S. Credit Agreement) are delivered pursuant to Sections 5.13(b) or (c) of
the U.S. Credit Agreement and if any Security Documents are delivered pursuant
to Section 5.6 hereof, then the Borrower agrees that it will, and will cause
each Loan Party to, at Borrower’s expense, (i) cure promptly any defects in the
execution and delivery of such Security Documents, and (ii) execute any and all
further documents, financing statements, agreements and instruments and take all
such further actions (including the filing and recording of financing
statements, fixture filings, debentures, mortgages, deeds of trust and other
documents) that may be required under any applicable law or which the Global
Administrative Agent may reasonably request, to effect the transactions
contemplated by Sections 5.13(b) or (c) of the U.S. Credit Agreement and Section
5.6 hereof or such Security Documents, or to grant, preserve, protect or perfect
the Liens created or intended to be created thereby or the validity or priority
of any such Lien, all at the expense of the Loan Parties.

 

(c)                                  The Borrower agrees to provide to the
Global Administrative Agent, from time to time upon reasonable request of the
Global Administrative Agent, information that is in the possession of the
Borrower or its Subsidiaries or otherwise reasonably obtainable by any of them,
reasonably satisfactory to the Global Administrative Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.  The Security Documents shall remain in effect at all times unless
otherwise released pursuant to the terms of this Agreement.

 

(d)                                 The Borrower hereby authorizes the Global
Administrative Agent and the Lenders to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of the Borrower or any other Loan Party
where permitted by law.  A carbon, photographic or other reproduction of the
Security Documents or any financing statement covering the Collateral or any
part thereof shall be sufficient as a financing

 

19

--------------------------------------------------------------------------------


 

statement where permitted by law.  The Global Administrative Agent will promptly
send the Borrower any financing or continuation statements it files without the
signature of the Borrower or any other Loan Party and the Global Administrative
Agent will promptly send the Borrower the filing or recordation information with
respect thereto.

 

SECTION 5.5 Performance of Obligations.  The Borrower will do and perform every
act and discharge all of the Obligations at the time or times and in the manner
specified.

 

SECTION 5.6 U.S. Material Subsidiaries.  The Parent shall and shall cause each
U.S. Material Subsidiary to execute a U.S. Material Subsidiary Guaranty within
30 days after such Subsidiary becomes a U.S. Material Subsidiary.

 

SECTION 5.7 Covenants in the Parent Guaranty.  Until the payment in full in cash
of all Obligations, the Borrower covenants and agrees that it will perform,
comply with, observe and fulfill, each of the covenants, agreements and
obligations contained in the U.S. Credit Agreement (or, if the U.S. Credit
Agreement has been terminated, the covenants, agreements and obligations in
effect immediately prior to the termination of the U.S. Credit Agreement)
including, without limitation, Article V and Article VII of the U.S. Credit
Agreement, and in the Parent Guaranty pertaining or otherwise applicable to the
Borrower in its capacity as a Subsidiary of the Parent.  The Borrower hereby
irrevocably and unconditionally agrees to be bound by such covenants, agreements
and obligations applicable to it in such capacity as if the Borrower were a
party to the U.S. Credit Agreement and the Parent Guaranty and such covenants,
agreements and obligations applicable to it in such capacity are hereby
reaffirmed by the Borrower.

 

SECTION 5.8 Obligations to Cure.  If, (i) the Global Borrowing Base is (A)
redetermined under Section 2.7, or (B) reduced pursuant to any other provision
of this Agreement or the U.S. Credit Agreement, and, as a result thereof, a
Global Borrowing Base Deficiency occurs or (ii) the aggregate amount of the
Equivalent Amount in U.S. Dollars of the Loans of all Lenders shall exceed the
aggregate amount of the Commitments of the Lenders, then the Borrower shall
eliminate such Borrowing Base Deficiency or funding excess within 180 days
following the Deficiency Notification Date or the notification of such funding
excess, as applicable, with respect to such Borrowing Base Deficiency or funding
excess, and provided further that within 90 days following the Deficiency
Notification Date or the notification of such funding excess, as applicable, the
Borrower shall have reduced by one-half the amount of such Borrowing Base
Deficiency or such funding excess.”

 

k.                                       Amendment to Section 7.2.  Section 7.2
of the Credit Agreement is amended by inserting, in the appropriate order, the
following (with appropriate alphabetical changes to subsequent subsections of
Section 7.2):

 

20

--------------------------------------------------------------------------------


 

“                         
(b)                                                                                                
Liens securing the payment of any Senior Debt incurred by the Borrower or any of
its Subsidiaries, including, without limitation, the Senior Notes; provided that
(i) the Combined Obligations owed by such Persons are secured equally and
ratably by such permitted Liens and (ii) the holders of such Senior Debt have
entered into a Senior Debt Intercreditor Agreement with the Global
Administrative Agent regarding the exercise of such permitted Liens;”

 

l.                                          Section 8.1(k) of the Credit
Agreement is hereby amended by deleting the word “collateral” in the second line
of that section and replacing it with the word “Collateral” in substitution
therefor.

 

m.                            Section 8.2 of the Credit Agreement is hereby
amended by deleting the phrase “Section 8.1(g)” in the second line of that
section and replacing it with the phrase “Section 8.1(f) or (g)” in substitution
therefor.

 

n.                                      Section 8.3 of the Credit Agreement is
restated in its entirety to read as follows:

 

“                                          SECTION 8.3                         
Action if Other Event of Default.  If any Event of Default (other than any Event
of Default described in Section 8.1(f) or (g)) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Majority Lenders may,
by notice to the Borrower, declare all of the outstanding principal amount of
the Loans and all other obligations hereunder to be due and payable, whereupon
the full unpaid amount of such Loans and other obligations shall be and become
immediately due and payable, without demand, protest or presentment or notice of
any kind, all of which are hereby waived by the Borrower.  Without limiting the
foregoing, the Agents and the Lenders shall be entitled to exercise any and all
other remedies available to them under the Loan Documents and applicable law.”

 

o.                                      ARTICLE IX of the Credit Agreement is
restated in its entirety to read as follows:

 

“                                          Each of the Lenders and the Agents
hereby irrevocably appoints JPMorgan Chase Bank as the Global Administrative
Agent, JPMorgan Chase Bank, Toronto Branch, as the Canadian Administrative
Agent, BNP Paribas, Wachovia Bank, National Association and The Bank of Nova
Scotia, as Global Syndication Agents, and Wells Fargo Bank, N.A., as Canadian
Term Documentation Agent, and authorizes each such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have

 

21

--------------------------------------------------------------------------------


 

any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise following its receipt of
written instructions from the Majority Lenders (or such other number or
percentage of the Combined Lenders as shall be necessary under the circumstances
as provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
the Borrower, any of the Parent’s other Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Related Parties in any
capacity.  Each Agent shall not be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Combined Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.  Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
such Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

 

The Global Administrative Agent, the Canadian Administrative Agent and the other
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Global Administrative Agent, the Canadian
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Global
Administrative Agent, the Canadian Administrative Agent and the other Agents may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Any Agent and
any such sub-agent may perform any and all its duties and exercise its

 

22

--------------------------------------------------------------------------------


 

rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent or Canadian Administrative Agent as provided in this paragraph, the Global
Administrative Agent or Canadian Administrative Agent may resign at any time by
notifying the Combined Lenders and the Borrower.  Upon any such resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Global Administrative Agent or retiring Canadian Administrative
Agent gives notice of its resignation, then the retiring Global Administrative
Agent or the Canadian Administrative Agent may, on behalf of the Combined
Lenders, appoint a successor Global Administrative Agent or the Canadian
Administrative Agent, respectively, which shall be a bank with an office in New
York City or Toronto, respectively, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Global Administrative Agent or the Canadian
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Global Administrative Agent or the Canadian Administrative Agent, as
the case may be, and the retiring Global Administrative Agent or the retiring
Canadian Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 10.12).  The
fees payable by the Borrower to a successor Global Administrative Agent or
successor Canadian Administrative Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Global Administrative Agent’s or Canadian Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Global Administrative
Agent or retiring Canadian Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Global Administrative Agent or the
Canadian Administrative Agent, respectively.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement, the Intercreditor Agreement and, when applicable, the Senior
Debt Intercreditor Agreement.  Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

23

--------------------------------------------------------------------------------


 

Each of the Lenders, for itself and on behalf of any of its Affiliates, hereby
irrevocably appoints the Global Administrative Agent and the Canadian
Administrative Agent to act as its agent under the Intercreditor Agreement and
the Senior Debt Intercreditor Agreement and authorizes the Global Administrative
Agent and the Canadian Administrative Agent to execute the Intercreditor
Agreement and the Senior Debt Intercreditor Agreement on its behalf and to take
such actions on its behalf and to exercise such powers as are delegated to the
Global Administrative Agent or the Canadian Administrative Agent, as the case
may be, by the terms hereof and thereof, together with such actions and powers
as are reasonably incidental thereto.”

 

p.                                      Section 10.1 of the Credit Agreement is
amended in its entirety to read as follows:

 

“                                          (a)                                 
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(1)                                  if to the Borrower, to:

 

Tom Brown Resources Funding Corp.

c/o Tom Brown, Inc.

555 17th Street, Suite 1850

Denver, Colorado 80202-3918

Attention:

Daniel G.  Blanchard,

 

Executive Vice President, Chief Financial Officer
and Treasurer

Telephone:

303-260-5039

Facsimile:

303-260-5095

 

with a copy to:

 

Tom Brown, Inc.

555 17th Street, Suite 1850

Denver, Colorado 80202-3918

Attention:

Mark Burford, Director of Investor Relations

 

and Assistant Treasurer

Telephone:

303-260-5146

Facsimile:

303-260-5161

e-mail:  mburford@tombrown.com

 

(2)                                  if to the Global Administrative Agent, to:

 

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin, 8th floor

Houston, TX 77002

Attention:

James DeLeon

 

24

--------------------------------------------------------------------------------


 

Telephone:

713-750-2366

Facsimile:

713-427-6307

 

and, with respect to non-Loan related matters, with a copy to:

 

JPMorgan Chase Bank

Global Oil & Gas Group

600 Travis, 20th Floor

Houston, Texas 77002

Attention:

Robert C. Mertensotto

Telephone:

713-216-4147

Facsimile:

713-216-8870

 

(3)                                  if to the Canadian Administrative Agent:

 

JPMorgan Chase Bank, Toronto Branch

200 Bay Street, Suite 1800

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Attention:  Drew McDonald

Telephone:  416-981-9143

Facsimile:  416-981-9138

 

(4)                                  if to any other Agent or Lender, to it at
its address (or telecopy number) provided to the Global Administrative Agent,
the Canadian Administrative Agent and the Borrower or as set forth in its
Administrative Questionnaire; and

 

(5)                                  if to any U.S. Lender or Canadian Revolving
Lender, to it at its address (or telecopy number) provided to the Global
Administrative Agent, the Canadian Administrative Agent, the Parent or as set
forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Global Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Global Administrative Agent and the applicable Lender. 
The Global Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.”

 

25

--------------------------------------------------------------------------------


q.                                      Section 10.2(b) of the Credit Agreement
is amended in its entirety to read as follows:

 

“                                          (b)                                
Neither this Agreement nor any of the Combined Loan Documents nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Majority Lenders or by the Borrower and the Global
Administrative Agent and the Canadian Administrative Agent with the consent of
the Majority Lenders, or, in the case of any other Combined Loan Document,
pursuant to an agreement or agreements in writing entered into by the relevant
Loan Parties thereto and the Majority Lenders or by the relevant Loan Parties
thereto and the Global Administrative Agent and the Canadian Administrative
Agent with the consent of the Majority Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.2, or Sections 2.7 or 2.10, or the definition of
“Combined Lenders,” “Combined Revolving Lenders,” “Required Lenders,” “Majority
Lenders” or “Super Majority Lenders” or any other provision of any Combined Loan
Document specifying the number or percentage of Lenders, U.S. Lenders, Canadian
Revolving Lenders, Combined Lenders or Combined Revolving Lenders required to
determine or redetermine the Global Borrowing Base or required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Combined Lender, (vi) release
any Loan Party from its Guaranty (except as expressly provided in such
Guaranty), or limit its liability in respect of such Guaranty, without the
written consent of each Combined Lender, or (vii) except as expressly provided
herein, in the Intercreditor Agreement, the Senior Debt Intercreditor Agreement
or in the Security Documents (as defined herein and in each other Combined
Credit Agreement), release all or any part of the Collateral from the Liens of
the Security Documents (as defined herein and in each other Combined Credit
Agreement), without the written consent of each Combined Lender; provided
further that no such agreement shall amend, waive, modify or otherwise affect
the rights or duties of any Agent (as defined herein and in each other Combined
Credit Agreement) without the prior written consent of such Agent (as defined
herein and in each other Combined Credit Agreement), as the case may be;
provided further that the Global Administrative Agent shall have the right to
execute and deliver any release of Lien (or other similar instrument) without
the consent of any Lender to the extent such release is required to permit the
Borrower to consummate a transaction permitted by this Agreement or the other
Combined Loan Documents.”

 

26

--------------------------------------------------------------------------------


 

r.                                         Subclause (a)(ii) of Section 10.3(a)
of the Credit Agreement is amended in its entirety to read as follows:

 

“                                          (ii) the filing, recording, refiling
or rerecording of the Pledge Agreements and any other Security Documents and/or
any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to, and all releases and terminations
of, any thereof and any and all other documents or instruments of further
assurance required to be filed or recorded or refiled or rerecorded by the terms
hereof or of the Pledge Agreements and any other Security Documents, and”

 

s.                                       Subclauses (i),(ii) and (iii) of
Section 10.4(b) of the Credit Agreement are amended in their entirety to read as
follows:

 

“                                          (i)  except in the case of an
assignment to a Lender, a Lender Affiliate or an Approved Fund, each of the
Borrower, the Canadian Administrative Agent and the Global Administrative Agent
must give their prior written consent to such assignment (which consents shall
not be unreasonably withheld), (ii) except in the case of an assignment to a
Lender, a Lender Affiliate or an Approved Fund, or an assignment of the entire
remaining amount of the assigning Lender’s Loan, the amount of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Global Administrative Agent) shall be in increments of U.S.$1,000,000 and not
less than U.S.$10,000,000 unless each of the Borrower and the Global
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Loan in conformity
with the Intercreditor Agreement and the Senior Debt Intercreditor Agreement,”

 

t.                                         Section 10.12 of the Credit Agreement
is amended in its entirety to read as follows:

 

“                                          (b)                                
Confidentiality.  In the event that the Borrower or the Parent provides to the
Global Administrative Agent, the Canadian Administrative Agent or the Lenders
confidential information belonging to the Borrower, the Parent or any of its
Subsidiaries, then the Global Administrative Agent, the Canadian Administrative
Agent and the Lenders shall thereafter maintain such information in confidence
in accordance with the standards of care and diligence that each utilizes in
maintaining its own confidential information.  This obligation of confidence
shall not apply to such portions of the information which (i) are in the public
domain, (ii) hereafter become part of the public domain without the Global
Administrative Agent, the Canadian Administrative Agent or the Lenders breaching
their obligation of confidence to the Borrower or the Parent, (iii) are
previously known by the Global Administrative Agent, the Canadian Administrative
Agent or the Lenders from some source other than the Borrower or the Parent,
(iv) are hereafter developed by the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders

 

27

--------------------------------------------------------------------------------


 

without using the Borrower’s or the Parent’s information, (v) are hereafter
obtained by or available to the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders from a third party who owes no obligation of
confidence to the Borrower or the Parent with respect to such information or
through any other means other than through disclosure by the Borrower or the
Parent, (vi) are disclosed with the Borrower’s or the Parent’s consent, (vii)
must be disclosed either pursuant to any Governmental Rule or to Persons
regulating the activities of the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders, or (viii) as may be required by law or
regulation or order of any Governmental Authority in any judicial, arbitration
or governmental proceeding.  Further, the Global Administrative Agent, the
Canadian Administrative Agent or a Lender may disclose any such information to
any other Lender, any independent petroleum engineers or consultants, any
independent certified public or chartered accountants, any legal counsel
employed by such Person in connection with this Agreement or any other Combined
Loan Document, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Global Administrative Agent, the Canadian Administrative Agent or the
Lenders shall receive a confidentiality agreement from the Person to whom such
information is disclosed such that said Person shall have the same obligation to
maintain the confidentiality of such information as is imposed upon the Global
Administrative Agent, the Canadian Administrative Agent or the Lenders
hereunder.  Furthermore, this obligation of confidence shall not apply to, and
each of the Agents and the Lenders (and each Person employed or retained by
such Agents or Lenders who are or are expected to become engaged in evaluating,
approving, structuring or administering the Loans) may disclose to any Person,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of U.S. Treasury Regulation Section 1.6011-4) of the
Loan transactions contemplated by this Agreement and the other Combined Loan
Documents, and all materials of any kind (including opinions or other tax
analyses) related thereto that are or have been provided to such Agent or Lender
relating to such tax treatment or tax structure; provided that with respect to
any document or similar item that in either case contains confidential
information concerning such tax treatment or tax structure of the Loan
transactions contemplated by this Agreement and the other the Combined Loan
Documents as well as other information, this sentence shall only apply to such
portions of the documents or similar item that relate to such tax treatment or
tax structure.  Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Parent or the Borrower requests in writing
at least thirty (30) days prior to the expiration of such three year period, to
maintain the confidentiality of such information for an additional three year
period.  The Borrower and the Parent waive any and all other rights they may
have to confidentiality as against the Global Administrative Agent, the Canadian
Administrative Agent and the Lenders arising by contract, agreement, statute or
law except as expressly stated in this Section 10.12.”

 

u.                                      Section 10.14 of the Credit Agreement is
amended in its entirety to read as follows:

 

28

--------------------------------------------------------------------------------


 

“                                          SECTION 10.14              Collateral
Matters; Hedging Agreements; Overdraft Facility.  The benefit of the Security
Documents and of the provisions of this Agreement relating to the Collateral
shall also extend to and be available to (i) those Lenders or their Affiliates
that are counterparties to the Hedging Agreements on a pro rata basis in respect
of any Hedging Obligations of the Borrower that are in effect at such time as
such Person (or its Affiliate) is a Lender, but only while such Person or its
Affiliate is a Lender, and (ii) those Lenders which are parties to the Overdraft
Facility on a pro rata basis in respect of any Obligations of the Borrower or
any of its Subsidiaries under such Overdraft Facility up to a maximum of
$5,000,000 that are in effect at such time as such Person is a Lender, but only
while such Person is a Lender.  It is the intention of the parties hereto that
the Hedging Obligations of the Borrower under any Hedging Agreement with a
Combined Lender, or any Affiliate of a Combined Lender, will rank pari passu
with the obligations of such Person under the Combined Loan Documents, including
the Obligations, to the extent applicable.

 

v.                                      Section 10.15 of the Credit Agreement is
amended in its entirety to read as follows:

 

“                                          SECTION 10.15              Arranger;
Canadian Term Documentation Agent; Global Syndication Agents; Other Agents. 
None of the Persons identified on the facing page or the signature pages of this
Agreement as the “Sole Lead Arranger and Bookrunner” or “Canadian Term
Documentation Agent” or “Global Syndication Agents” or any other Agent (other
than the Global Administrative Agent and the Canadian Administrative Agent)
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Combined Loan Document other than, except in the
case of the Arranger, those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Arranger, the Canadian Term Documentation Agent, the
Global Syndication Agents or any other Agent (other than the Global
Administrative Agent and the Canadian Administrative Agent) shall have or be
deemed to have any fiduciary relationship with any Lender or the Borrower or any
of its Subsidiaries.  The Borrower and each Lender acknowledges that it has not
relied, and will not rely, on any of the Arranger, the Canadian Term
Documentation Agent, Global Syndication Agents or any other Agent (other than
the Global Administrative Agent and the Canadian Administrative Agent) in
deciding to enter into this Agreement or in taking or not taking any action
hereunder or under the Combined Loan Documents.”

 

w.                                    Section 10.16 of the Credit Agreement is
amended in its entirety to read as follows:

 

“                                          SECTION 10.16             
Intercreditor Agreement; Senior Debt Intercreditor Agreement; Security
Documents.  For so long as the Intercreditor Agreement shall be in effect, the
terms and conditions of this Agreement and the other Loan Documents are subject
to the terms of the Intercreditor Agreement.  In the event of any inconsistency
between this Agreement or any other Loan Document and the terms of the
Intercreditor Agreement, the Intercreditor Agreement shall control.  For so long
as any Senior Debt Intercreditor Agreement shall be in effect, the terms and
conditions of this Agreement and the other Loan Documents are subject to the
terms of such Senior Debt Intercreditor Agreement.  In the event of any
inconsistency

 

29

--------------------------------------------------------------------------------


 

between this Agreement or any other Loan Document and the terms of any Senior
Debt Intercreditor Agreement, the Senior Debt Intercreditor Agreement shall
control.  In the event of any inconsistency between this Agreement and the terms
of any other Loan Document, this Agreement shall control.

 

Section 3.                                            Effectiveness.  This
Amendment shall become effective as of the date hereof upon satisfaction of the
following:

 

(a)                                  Certain Loan Documents.  The Global
Administrative Agent (or its counsel) shall have received from each party
thereto either a counterpart of each of the following documents duly executed on
behalf of such party or written evidence satisfactory to the Global
Administrative Agent (which may include telecopy transmission of a signed
signature page of such document) that each such party has duly executed for
delivery to the Global Administrative Agent a counterpart of each of the
following documents which documents must be acceptable to the Global
Administrative Agent in its sole and absolute discretion: this Amendment, the
Intercreditor Agreement, the Fee Letter, a Guaranty from each Guarantor, the
Pledge Agreements required by Sections 3(e) and (f) and all related financing
statements and other filings, and the other Loan Documents.

 

(b)                                 U.S. Loan Documents and Canadian Revolving
Loan Documents.  The Global Administrative Agent shall have received copies of
the executed U.S. Loan Documents and Canadian Revolving Loan Documents, and the
conditions for making loans provided in the U.S. Credit Agreement shall have
been contemporaneously satisfied.

 

(c)                                  Opinions of Counsel.  The Global
Administrative Agent shall have received opinions, dated June 27, 2003,
addressed to the Global Administrative Agent, the Canadian Administrative Agent
and all Lenders, from (i) Stewart McKelvey Stirling Scales, counsel to the
Borrower, in substantially the form attached as Exhibit A-3 to the Canadian
Revolving Credit Agreement, (ii) Vinson & Elkins L.L.P., U.S. counsel to the
Parent, in substantially the form attached as Exhibit A-2 to the Canadian
Revolving Credit Agreement and (iii) LeBoeuf, Lamb, Greene & MacRae L.L.P.,
special Wyoming counsel to Retex, Inc., in substantially the form attached as
Exhibit A-4 to the Canadian Revolving Credit Agreement.

 

(d)                                 Organizational Documents.  The Global
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party dated as of June 27, 2003, certifying:

 

(1)                                  that attached to each such certificate are
(A) a true and complete copy of the Organic Documents of such Loan Party, as the
case may be, as in effect on the date of such certificate, (B) a true and
complete copy of a certificate from the Governmental Authority of Canada or the
province of such entity’s organization certifying that such entity is duly
organized and validly existing in such jurisdiction, and (C) a true and complete
copy of a certificate from the appropriate Governmental Authority of each
province (without duplication) certifying that such entity is a valid and
subsisting extra provincial corporation in such jurisdiction, if the failure to
be so qualified or in good standing could reasonably be expected to have a
Material Adverse Effect;

 

30

--------------------------------------------------------------------------------


 

(2)                                  that attached to such certificate is a true
and complete copy of resolutions duly adopted by the board of directors or
management committee of such Loan Party, as applicable, authorizing the
execution, delivery and performance of such of the Combined Loan Documents to
which such Loan Party is or is intended to be a party;

 

(3)                                  that attached thereto is a copy of the
certificate of incorporation or formation, as the case may be, of such Loan
Party, and a certificate as to the good standing of each of the Borrowers or
each such Loan Party, if applicable, dated as of a recent date; and that such
certificate of incorporation or certificate of formation, as the case may be,
has not been amended since the date of such certified copy; and

 

(4)                                  as to the incumbency and specimen signature
of each officer of such Loan Party executing such of the Combined Loan Documents
to which such Loan Party is or is intended to be a party.

 

(e)                                  Pledge Agreement — Parent.  The Global
Administrative Agent shall have received counterparts of a Pledge Agreement,
dated as of June 27, 2003, duly executed and delivered by the Parent, together
with the following:

 

(1)                                  stock certificates representing (x) 100% of
the outstanding shares of common stock of all U.S. Material Subsidiaries listed
on Exhibit H to the U.S. Credit Agreement; (y) 100% of the outstanding shares of
common stock of TBF and (z) 65% of the outstanding shares of common stock TBRL,
and, in each case, stock powers and instruments of transfer, endorsed in blank,
with respect to such stock certificates; and

 

(2)                                  all documents and instruments, including
Uniform Commercial Code Financing Statements (Form UCC-1), required by law or
reasonably requested by the Global Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Pledge Agreement.

 

(f)                                    Pledge Agreement – Matador E&P.  The
Global Administrative Agent shall have received counterparts of a Pledge
Agreement, dated as of June 27, 2003, duly executed and delivered by Matador,
together with the following:

 

(1)                                  stock certificates representing 100% of the
outstanding shares of common stock of Matador E&P, and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates; and

 

(2)                                  all documents and instruments, including
Uniform Commercial Code Financing Statements (Form UCC-1), required by law or
reasonably requested by the Global Administrative Agent to be filed, registered
or recorded to create or perfect the Liens intended to be created under the
Pledge Agreement.

 

(g)                                 Canadian Lien Searches. The Global
Administrative Agent shall have received (i) the Canadian Lien Searches, all
dated reasonably close to June 27, 2003, in the

 

31

--------------------------------------------------------------------------------


 

discretion of the Global Administrative Agent and in form and substance
satisfactory to the Global Administrative Agent, (ii) evidence reasonably
satisfactory to the Global Administrative Agent that the Liens indicated by the
financing statements (or similar documents) in such Canadian Lien Searches are
permitted by Section 7.2 of the U.S. Credit Agreement or have been released and
(iii) evidence in form and substance satisfactory to the Global Administrative
Agent and the Canadian Administrative Agent of the ownership by the Borrower and
its Subsidiaries of the Oil and Gas Properties.

 

(h)                                 Priority; Security Interest.  The Collateral
and Borrowing Base Properties shall be free and clear of all Liens, except Liens
permitted by Section 7.2 of the U.S. Credit Agreement.  All filings, notices,
recordings and other action necessary to perfect the Liens in the Collateral
shall have been made, given or accomplished or arrangements for the completion
thereof satisfactory to the Global Administrative Agent and its counsel shall
have been made and all filing fees and other expenses related to such actions
either have been paid in full or arrangements have been made for their payment
in full which are satisfactory to the Global Administrative Agent.

 

(i)                                     Approvals and Consents.  The Global
Administrative Agent shall have received copies of all Governmental Approvals
and third party consents and approvals necessary or, advisable in connection
with the Financing Transactions, and all applicable waiting periods and appeal
periods shall have expired, in each case without the imposition of any
burdensome conditions.  There shall be no actual government or judicial action
restraining, preventing or imposing burdensome conditions on the Financing
Transactions.

 

(j)                                     Insurance.  The Global Administrative
Agent and the Lenders shall have received certificates, dated within fifteen
(15) days of June 27, 2003, from the Borrower’s insurers reflecting (i)
compliance with all of the insurance required of the Borrower by Section 5.3 of
the U.S. Credit Agreement and by the Combined Loan Documents and (ii) that such
insurance is in full force and effect.

 

(k)                                  Hedging Agreements.  The Global
Administrative Agent shall have received a list of any Hedging Agreements
currently in existence with respect to the Borrower.

 

(l)                                     Initial Reserve Report.  The Global
Administrative Agent and the Lenders shall have received and shall be satisfied
with the contents, results and scope of the Initial Reserve Report.

 

(m)                               Existing Facilities.  The Global
Administrative Agent shall have received a certificate, signed by an Authorized
Officer of the Borrower, stating that the Parent or its Subsidiaries have repaid
in full and terminated the Existing Credit Facilities contemporaneously with the
initial Combined Loans under the Combined Credit Agreements.  The Global
Administrative Agent shall have received evidence satisfactory to it that all
Liens associated with the Existing Credit Facilities have been released or
terminated contemporaneously with the making of such payments and that
arrangements satisfactory to the Global Administrative Agent have been made for
recording and filing such releases.

 

32

--------------------------------------------------------------------------------


 

(n)                                 Global Effectiveness Notice.  The Global
Administrative Agent shall have received the “Global Effectiveness Notice” as
defined in the U.S. Credit Agreement.

 

(o)                                 Other Documents.  The Global Administrative
Agent shall have received such other legal opinions, instruments and documents
as any of the Agents or their counsel may have reasonably requested.

 

(p)                                 Satisfactory Legal Form.  All documents
executed or submitted pursuant hereto by and on behalf of the Borrower or any
other Loan Party shall be in form and substance reasonably satisfactory to the
Global Administrative Agent and its counsel.  The Global Administrative Agent
and its counsel shall have received all information, approvals, documents or
instruments as the Global Administrative Agent or its counsel may reasonably
request.

 

(q)                                 Fees and Expenses.  The Global
Administrative Agent, the Canadian Administrative Agent, the Arranger, the other
Agents and the Lenders shall have received all fees, including the Upfront Fee,
and other amounts due and payable pursuant to this Agreement or any other
Combined Loan Document on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Combined Loan Document.

 

The Global Administrative Agent shall notify the Borrower, the Canadian
Administrative Agent, the other Agents and the Lenders of the “Global Effective
Date” as defined in the U.S. Credit Agreement, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make the Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.2) at or
prior to 3:00 p.m., New York City time, on June 30, 2003 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.                                            Reaffirmation of
Representations and Warranties.  To induce the Lenders, the Global
Administrative Agent and the Canadian Administrative Agent to enter into this
Amendment, the Borrower hereby reaffirms, as of the date hereof, the following:

 

(i)                                     all of the representations and
warranties set forth in the Credit Agreement are true and correct on and as of
the date hereof (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects as of such date).

 

(ii)                                  no event or events have occurred that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.                                            Renewal and Continuation
of Existing Loans.

 

a.                                       Upon the effectiveness of this
Amendment, all of the Obligations outstanding under the Credit Agreement as of
the date of such effectiveness shall hereby be restructured, rearranged,
renewed, extended and continued under the Credit Agreement (as amended hereby)
and all Loans outstanding under the Credit Agreement as of the date of such
effectiveness shall hereby become Loans outstanding under the Credit Agreement
(as amended hereby).

 

33

--------------------------------------------------------------------------------


 

b.                                      In connection herewith, the Lenders
party to the Credit Agreement prior to the effectiveness of this Amendment (the
“Existing Lenders”) hereby sell, assign, transfer and convey, and the Lenders
hereby purchase and accept, so much of the Loans outstanding under the Credit
Agreement such that the outstanding Loans of each Lender shall be as set forth
on Schedule 2.1 to the Credit Agreement (as amended hereby).  On the “Global
Effective Date” as defined in the U.S. Credit Agreement, (i) the Borrower will
pay to the Global Administrative Agent, for the account of all the Lenders party
to the Agreement prior to the “Global Effective Date” as defined in the U.S.
Credit Agreement, all accrued and unpaid interest, fees and other amounts,
including breakage costs, due on or with respect to the Loans up to and
including the “Global Effective Date” as defined in the U.S. Credit Agreement;
(ii) any Lender whose outstanding Loans under the Credit Agreement (as amended
hereby) are increasing will pay to the Global Administrative Agent in
immediately-available funds an amount equal to the increase of its Loans; and
(iii) each Existing Lender or Lender whose outstanding Loans under the Credit
Agreement (as amended hereby) are decreasing will be paid (1) all amounts due to
it under clause (i) and (2) an amount equal the outstanding principal amount of
its Loans prior to the “Global Effective Date” as defined in the U.S. Credit
Agreement over the amount of its Loans on “Global Effective Date” as defined in
the U.S. Credit Agreement.  The foregoing assignments, transfers and conveyances
are without recourse to the Existing Lenders and without any warranties
whatsoever by any Agent, or any Existing Lender as to title, enforceability,
collectibility, documentation or freedom from liens or encumbrances, in whole or
in part, other than the warranty of each Existing Lender that it has not
previously sold, transferred, conveyed or encumbered such interests.  Any
Existing lender not listed on Schedule 2.1 to the Credit Agreement, as amended
hereby (the “Replaced Lenders”) shall no longer be a Lender under the Credit
Agreement and shall have no further rights or obligations under the Credit
Agreement.

 

c.                                       The parties hereto expressly
acknowledge and agree that nothing herein or in any instrument or document
issued pursuant to this Amendment, and no act or thing done in connection with
or in furtherance of this Amendment, constitutes or will constitute any
extinguishment of any Obligations of the Borrower under the Loan Documents, or
the creation of any new debt obligations relating to the Loans.  The
modification to the Commitments as provided for in this Amendment does not
reflect an increase in the actual Commitment amount of any Lender under the
Credit Agreement, as amended by this Amendment; the Loans under the Credit
Agreement are denominated in Canadian Dollars whereas the Commitment is
denominated in US Dollars; the increase in the Commitment in this Amendment
reflects only the change in currency exchange rates between the U.S. Dollar and
the Canadian Dollar since the Credit Agreement was originally entered into.  The
actual amount of Loans outstanding under the Credit Agreement expressed in
Canadian Dollars have not increased as a result of this Amendment.

 

Section 6.                                            Governing Law.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 7.                                            Severability of
Provisions. Any provision of this Amendment which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

34

--------------------------------------------------------------------------------


 

Section 8.                                            Counterparts.  This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

Section 9.                                            Headings.  Article and
section headings used herein are for convenience of reference only, are not part
of this Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

 

Section 10.                                      Successors and Assigns. The
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted under
the terms of the Credit Agreement.

 

Section 11.                                      No Oral Agreements.  THIS
AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Global Administrative Agent, the Canadian
Administrative Agent and the Lenders have executed this Amendment as of the date
first above written.

 

 

BORROWER

 

 

 

TOM BROWN RESOURCES FUNDING CORP.

 

 

 

 

 

By:

 

 

 

Name:

Daniel G. Blanchard

 

Title:

Vice President

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS

 

 

 

 

 

 

JPMORGAN CHASE BANK, successor to The
Chase Manhattan Bank, as Global Administrative
Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, successor to The Chase Manhattan Bank
of Canada, as Canadian Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Global Syndication Agent and
as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Global
Syndication Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Global Syndication Agent
and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Canadian Term
Documentation Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-7

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-8

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-9

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-10

--------------------------------------------------------------------------------


 

 

REPLACED AGENTS AND LENDERS

 

 

 

THE TORONTO-DOMINION BANK

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-11

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-12

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

Curt Queyrouze

 

Title:

Senior Vice President

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-13

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, formerly The
Fuji Bank, Limited

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to First Amendment
to Credit Agreement]

 

S-14

--------------------------------------------------------------------------------


 

Schedule 2.1

COMMITMENTS

 

Lender

 

Commitments

 

Outstanding Loans
as of the “Global
Effective Date” (as
defined in the U.S.
Credit Agreement)

JPMorgan Chase Bank

 

U.S.$

14,000,000

 

C$

19,206,185

BNP Paribas

 

U.S.$

15,000,000

 

C$

20,578,056

Wachovia Bank, National Association

 

U.S.$

15,000,000

 

C$

20,578,056

The Bank of Nova Scotia

 

U.S.$

15,000,000

 

C$

20,578,056

U.S. Bank National Association

 

U.S.$

15,000,000

 

C$

20,578,056

Wells Fargo Bank, N.A.

 

U.S.$

15,000,000

 

C$

20,578,056

Bank of Scotland

 

U.S.$

10,500,000

 

C$

12,346,833

Comerica Bank – Texas

 

U.S.$

10,500,000

 

C$

13,718,704

TOTAL:

 

U.S.$

110,000,000

 

C$

148,162,000

 

1

--------------------------------------------------------------------------------